Citation Nr: 0103688	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  00-01 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cervical disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from February 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1999 rating decision by the 
Nashville, Tennessee, regional office (RO) of the Department 
of Veterans' Affairs (VA) which denied entitlement to service 
connection for cervical disc disease.  

A September 1999 decision denied that new and material 
evidence had been submitted to reopen a claim for entitlement 
to service connection for a right shoulder disorder, 
diagnosed as impingement syndrome and brachial neuritis.  
This matter is not currently on appeal before the Board.



REMAND

The service medical records reveal that in March 1966 the 
veteran was treated for hitting his head on an F-8 wing, 
which resulted in a 1 and 1/4 inch suture to his scalp Later in 
March 1966 the veteran was treated for a back injury. In 
April 1966 the veteran was treated for a fracture of the head 
of the middle phalanx of the right ring finger.

The veteran has been examined and treated intermittently at 
private and VA facilities from 1973 to 1999 for various 
disorders.  Beginning in the early 1990's he began receiving 
treatment at VA facilities and underwent VA examinations for 
his right brachial disorder. A November 1999 statement from a 
VA staff physician is to the effect that the veteran has disc 
disease of the cervical spine with symptoms of nerve root 
impingement that may be in part the result of lifting heavy 
material and/or injuries sustained in service.  The physician 
stated that based on his lack of subsequent post-service 
injuries or trauma it appeared as likely as not that his 
service work and/or injuries initiated the degenerative disc 
disease progress in his cervical discs.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  The RO is requested to furnish the 
appellant the appropriate release of 
information forms in order to obtain 
copies of any VA and private medical 
records pertaining to treatment for disc 
disease of the cervical spine which are 
not currently of record.  

2.  A VA examination should be conducted 
by a neurologist in order to determine the 
nature, severity and etiology of any 
cervical disc disorder.  The claims folder 
and a copy of this Remand should be made 
available to the examiner for review in 
conjunction with the examination and this 
fact should be acknowledged in the 
examination report.  All indicated tests 
and studies should be accomplished, to 
include X-rays if necessary.  

Following the examination, and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that cervical spine disorder 
currently diagnosed is related to service?  
A complete rational for any opinion 
expressed should be included in the 
examination report.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  The RO should re-adjudicate the issue 
in appellate status.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




